Per Curiam.
Plaintiff appeals from an order denying her motion for judgment notwithstanding the verdict or, in the alternative, for a new trial following a jury verdict for the defendant.
This is an action to recover the proceeds of a life insurance policy in which the defense was a failure to disclose material facts concerning the insured’s prior medical history.
We have carefully reviewed the record and considered all of the issues raised by plaintiff. We conclude that the matter was properly submitted to the jury by the trial court, and errors which allegedly occurred were not prejudicial.
Affirmed.